DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1 and 12 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, transmitting a handover request to the target 5G base station, wherein the handover request carries the data forwarding information, the configured QoS flow, and the mapping relationship between a bearer and a QoS flow wherein the data forwarding information is located in transparent containers of the Handover Required message, the forward relocation request and the handover request respectively.
 request carries the data forwarding information, the configured QoS flow, and the mapping relationship between a bearer and a QoS flow wherein the data forwarding information is located in transparent containers of the Handover Required message, the forward relocation request and the handover request respectively.


 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2019/0058997 (published 21 Feb. 2019) [hereinafter Futaki] teaches a NG CORE (AMF) which may receive a Forward Relocation Request from a EPC (MME) after the EPC received a Handover wherein the data forwarding information is located in transparent containers of the Handover Required message, the forward relocation request and the handover request respectively. 
 	b. U.S. Pre-Grant Publ'n. No. 2020/0229059 (published 16 Jul. 2020) [hereinafter Xu] teaches an MME receiving a handover required message comprising a transparent transmitter and UE context information and in response transmitting a Forwarding Relocation Request message to an AMF also comprising also comprising the transparent transmitter and UE context information. The AMF then transmits a handover request message to the NG-RAN. This message contains PDU session information to be established. The information about the PDU session contains a session identifier, session Qos information, Qos flow information, uplink tunnel information for each session, a source-to-target transparent transmitter and/or Qos information of a Qos flow. Xo does not teach 
Additionally, all of the further limitations in 4, 5, 13 and 15 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 23, 2021Primary Examiner, Art Unit 2471